DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In line 11 of claim 21 filed on January 5, 2022, “p/2” has been changed to – π/2 --.
In line 2 of claim 26 filed on January 5, 2022, “p/2” has been changed to – π/2 --.

This amendment corrects typos introduced in the amendment filed on January 5, 2022.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Response to Applicant’s Amendment
	Applicant’s Amendment filed January 5, 2022 has been fully considered and entered.
Election/Restrictions
Claims 1-3, 5-8, 10-13, 15-18, 20-23, and 25-30 are allowable. Claims 4, 14, and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-F, as set forth in the Office action mailed on June 15, 2020, is hereby withdrawn and claims 4, 14, and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 10-18 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An integrated optical polarizer, as defined by claim 1, comprising: 
a planar substrate; 
an optical waveguide integrated on the substrate, the optical waveguide having an input that defines an input direction of propagating light and an output that defines an output direction of propagating light that is opposite of the input direction of propagating light, the optical waveguide further comprising a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50; and 
a polarizer section of the optical waveguide that conducts a first polarization mode and attenuates a second polarization mode, the polarizer section of the optical waveguide (i) being birefringent, and (ii) being configured to have a confinement characteristic of at most six percent; or
An integrated optical polarizer, as defined by claim 11, comprising: 
a planar substrate; 
an optical waveguide integrated on the substrate the optical waveguide comprising a waveguide core having a rectangular cross-section with an aspect-ratio greater than 50; and 
a polarizer section of the optical waveguide that conducts a first polarization mode and attenuates a second polarization mode, the polarizer section of the optical waveguide (i) being birefringent,(ii) being configured to have a confinement characteristic of at most six percent, and (iii) comprising a plurality of waveguide bends optically connected in series, the plurality of waveguide bends comprising a first 180-degree bend, a second 180-degree bend, and at least one additional bend of at least 90 degrees; or
An integrated waveguide optical polarizer, as defined by claim 21,  comprising: 
a planar substrate; and 
an integrated waveguide formed over the substrate, the optical waveguide having an input that defines an input direction of propagating light and an output that defines an output direction of propagating light that is opposite of the input direction of propagating light, and having a polarizer that conducting one polarization mode and attenuating the other polarization mode; 
the integrated waveguide is birefringent and has a higher effective modal refractive index than the refractive index of the cladding material, such that the difference between the two refractive indices is less than 0.004; and 
the polarizer comprises a plurality of arc waveguides, each having a length of π/2 radians, and the arc waveguides are arranged such that: 
(i) each arc waveguide is characterized by a bending radius configured to facilitate radiation loss of a polarization mode having a larger mode-field dimension; 
(ii) the arc waveguides are optically connected in series to form an arc waveguide train; 
(iii) a number the arcs in the arc waveguide train facilitates a specific polarization extinction ratio; and -5- 3499632.v1Docket No.: 4872.1009-000 
(iv) at least one individual group of two or three adjacent waveguides in the arc waveguide train are arranged such that: 
(a) centers of the arc waveguides in each of the individual groups are located on a same side of the arc waveguide train; and 
(b) the centers of the arc waveguides in adjacent individual groups are located on the different sides of the arc waveguide train.
Claims 2-8 and 10 depend from claim 1; claims 12-18 and 20 depend from claim 11; and claims 22-30 depend from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874